EXHIBIT 10.06

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
the 13th day of June, 2002, by and between Zamba Corporation, a Delaware
corporation (the “Company”), and Thomas Magne (the “Purchaser”).

 

WHEREAS, the Company owns shares of Series A preferred stock, $.0001 par value
per share (“Zamba’s NextNet Stock”) of NextNet Wireless, Inc., a Delaware
corporation (“NextNet”), pursuant to the Series A Preferred Stock Purchase
Agreement dated as of September 21, 1998 between Zamba and NextNet (the “Zamba
Purchase Agreement”); and

 

WHEREAS, Zamba’s NextNet Stock can be converted to common shares of NextNet at
the exchange ratio of three shares of common stock for every one share of
preferred stock; and

 

WHEREAS, Zamba’s NextNet Stock is also subject to the Amended and Restated
Investors’ Rights Agreement dated as of July 10, 2000 among Zamba, NextNet and
the Investors and Founders identified therein (the “Investors’ Rights
Agreement”), Right of First Refusal Agreement dated as of September 21, 1998
among the Zamba, NextNet and the Series B Purchasers identified therein (the
“Right of First Refusal Agreement”), and the Voting Agreement dated September
21, 1998, by and among NextNet, the Company and certain other investors (the
“Voting Agreement”); and

 

WHEREAS, the Purchaser is thoroughly familiar with the Company’s and NextNet’s
business, financial condition and prospects; and

 

WHEREAS, the Purchaser desires to purchase from the Company and the Company
desires to sell to the Purchaser certain of its shares of Zamba’s NextNet Stock;
and

 

WHEREAS, the Purchaser acknowledges that there is no established trading market
or other current valuation for Zamba’s NextNet Stock or the Shares to be issued
hereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 


1.             PURCHASE AND SALE OF PREFERRED STOCK.  IN CONSIDERATION OF THIS
AGREEMENT, THE COMPANY HEREBY AGREES TO SELL TO THE PURCHASER, AND THE PURCHASER
HEREBY AGREES TO PURCHASE FROM THE COMPANY, THE SHARES IN ACCORDANCE WITH THE
FOLLOWING TERMS:

 


(A)           THE COMPANY HEREBY SELLS TO THE PURCHASER, AND THE PURCHASER
HEREBY PURCHASES FROM THE COMPANY, 10,000 SHARES OF ZAMBA’S NEXTNET STOCK (THE
“SHARES”), AT A PURCHASE PRICE OF $6.00 PER SHARE, FOR AN AGGREGATE PURCHASE
PRICE OF $60,000.  PROMPTLY UPON EXECUTION OF THIS AGREEMENT, THE PURCHASER
SHALL PAY THE FULL AMOUNT OF THE PURCHASE PRICE TO THE COMPANY BY WIRE TRANSFER
IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED IN WRITING BY THE
COMPANY.

 

--------------------------------------------------------------------------------


 


(B)           PROMPTLY UPON RECEIPT OF THE PURCHASE PRICE, THE COMPANY SHALL
PRESENT THE TRANSACTION TO THE INDEPENDENT MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS FOR THE APPROVAL OR DISAPPROVAL OF THE BOARD OF DIRECTORS.  IF THE
COMPANY’S BOARD OF DIRECTORS DISAPPROVES THE TRANSACTION, THE FULL PURCHASE
PRICE SHALL BE PROMPTLY REFUNDED TO THE PURCHASER.  IF THE COMPANY’S BOARD OF
DIRECTORS APPROVES THE TRANSACTION, THE COMPANY SHALL, WITHIN FIVE BUSINESS DAYS
OF SUCH APPROVAL, DELIVER TO NEXTNET A NOTICE PURSUANT TO THE RIGHT OF FIRST
OFFER SET FORTH IN SECTION 1.1 OF THE RIGHT OF FIRST REFUSAL AGREEMENT (THE
“REFUSAL AGREEMENT”) DATED SEPTEMBER 21, 1998 BY AND AMONG THE COMPANY, NEXTNET,
AND THE HOLDERS OF THE SERIES B PREFERRED STOCK OF NEXTNET.

 


(C)           IF NEXTNET ELECTS TO EXERCISE ITS RIGHT OF FIRST REFUSAL PURSUANT
TO SECTION 1(B) ABOVE, THE PURCHASE PRICE SHALL BE REFUNDED TO THE PURCHASER
WITHIN FIVE BUSINESS DAYS OF THE COMPANY’S RECEIPT OF FULL PAYMENT FROM NEXTNET
FOR THE SHARES, AND THE PURCHASER SHALL NOT RECEIVE ANY OF THE SHARES.  IF
NEXTNET DECLINES TO EXERCISE ITS RIGHT OF FIRST REFUSAL, THE COMPANY SHALL,
WITHIN FIVE BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF NEXTNET’S NOTICE TO
DECLINE ITS RIGHT, NOTIFY EACH INVESTOR IN NEXTNET ELIGIBLE UNDER THE REFUSAL
AGREEMENT OF ITS OPPORTUNITY TO EXERCISE ITS PRO RATA RIGHT OF FIRST REFUSAL
PURSUANT TO THE REFUSAL AGREEMENT.

 


(D)           IF ANY OF THE ELIGIBLE INVESTORS IN NEXTNET  ELECTS TO EXERCISE
ITS PRO RATA RIGHT OF FIRST REFUSAL PURSUANT TO SECTION 1(C) ABOVE, THE COMPANY
WILL FORWARD TO THE PURCHASER THE PAYMENTS THE COMPANY RECEIVES FROM SUCH
INVESTOR(S) WITHIN FIVE BUSINESS DAYS OF THE COMPANY’S RECEIPT OF SUCH PAYMENT,
AND THE NUMBER OF SHARES THAT THE PURCHASER WILL RECEIVE PURSUANT TO THIS
AGREEMENT SHALL BE REDUCED ON A PRO RATA BASIS.  WITHIN TEN BUSINESS DAYS AFTER
THE EXPIRATION OF THE INVESTOR REFUSAL PERIOD, THE COMPANY SHALL DELIVER TO THE
PURCHASER A CERTIFICATE REGISTERED IN THE PURCHASER’S NAME REPRESENTING THE
NUMBER OF SHARES PURCHASED.

 


2.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  AS A MATERIAL
INDUCEMENT FOR THE COMPANY’S ISSUANCE AND SALE OF THE SHARES, THE PURCHASER
REPRESENTS, WARRANTS, COVENANTS AND ACKNOWLEDGES TO THE COMPANY THAT:

 


(A)           THE PURCHASER UNDERSTANDS THAT THE ISSUANCE OF THE SHARES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  INSTEAD, THE COMPANY IS ISSUING THE
SHARES PURSUANT TO EXEMPTIONS FROM SUCH LAWS AND IN DOING SO IS AND WOULD BE
RELYING ON, AMONG OTHER THINGS, THE PURCHASER’S REPRESENTATIONS, WARRANTIES,
COVENANTS AND ACKNOWLEDGEMENTS CONTAINED HEREIN.

 


(B)           THE PURCHASER QUALIFIES AS AN “ACCREDITED INVESTOR” AS SUCH TERM
IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT, AND AS
FURTHER REPRESENTED IN SECTION 3 OF THIS AGREEMENT.

 


(C)           THE PURCHASER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT THE PURCHASER IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF INVESTING IN THE SHARES.

 

2

--------------------------------------------------------------------------------


 


(D)           THE PURCHASER HAS BEEN PROVIDED WITH OR GIVEN ACCESS TO SUCH
ADDITIONAL INFORMATION AS THE PURCHASER HAS REQUESTED FROM THE COMPANY
(INCLUDING THE OPPORTUNITY TO MEET WITH COMPANY OFFICERS AND TO REVIEW ALL THE
DOCUMENTS THAT PURCHASER MAY HAVE REQUESTED) AND HAS UTILIZED SUCH INFORMATION
TO HIS SATISFACTION FOR THE PURPOSE OF OBTAINING IN ADDITION TO, OR VERIFYING
THE ACCURACY OF THE INFORMATION PROVIDED, REGARDING THE COMPANY’S AND NEXTNET’S
BUSINESS, FINANCIAL CONDITION AND PROSPECTS.

 


(E)           THE PURCHASER UNDERSTANDS THAT THE PURCHASE OF THE SHARES IS A
HIGHLY SPECULATIVE INVESTMENT AND INVOLVES A HIGH DEGREE OF RISK.  THE PURCHASER
BELIEVES THAT THE INVESTMENT IN THE SHARES IS SUITABLE BASED UPON THE
PURCHASER’S INVESTMENT OBJECTIVES AND FINANCIAL NEEDS AND THE PURCHASER HAS
ADEQUATE MEANS OF PROVIDING FOR CURRENT FINANCIAL NEEDS AND PERSONAL
CONTINGENCIES, HAS NO NEED FOR LIQUIDITY OF INVESTMENT WITH RESPECT TO THE
SHARES AND CAN AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.

 


(F)            THE PURCHASER IS ACQUIRING THE SHARES FOR HIS OWN ACCOUNT, FOR
INVESTMENT PURPOSES ONLY, AND WITHOUT THE INTENTION OF RESELLING OR
REDISTRIBUTING THE SHARES.

 


(G)           THE PURCHASER IS AWARE THAT, IN THE VIEW OF THE SECURITIES AND
EXCHANGE COMMISSION, A PURCHASE OF THE SHARES WITH AN INTENT TO RESELL BY REASON
OF ANY FORESEEABLE SPECIFIC CONTINGENCY OR ANTICIPATED CHANGE IN MARKET VALUES,
OR ANY CHANGE IN NEXTNET’S CONDITION, OR IN CONNECTION WITH A CONTEMPLATED
LIQUIDATION OR SETTLEMENT OF ANY LOAN OBTAINED FOR THE ACQUISITION OF THE SHARES
AND FOR WHICH THE SHARES WERE PLEDGED, WOULD CONSTITUTE AN INTENT INCONSISTENT
WITH THE FOREGOING REPRESENTATION.

 


(H)           IF, CONTRARY TO THE PURCHASER’S FOREGOING INTENTIONS, HE SHOULD
LATER DESIRE TO DISPOSE OF OR TRANSFER ANY OF THE SHARES IN ANY MANNER, THE
UNDERSIGNED SHALL NOT DO SO WITHOUT (I) FIRST OBTAINING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND NEXTNET THAT SUCH PROPOSED DISPOSITION OR
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION PURSUANT TO THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) REGISTERING THE RESALE OF THE
SHARES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 


(I)            NEITHER THE COMPANY NOR NEXTNET HAS ANY OBLIGATION TO REGISTER
THE SHARES FOR RESALE UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, OR TO TAKE ANY OTHER ACTION WHICH WOULD FACILITATE THE
AVAILABILITY OF FEDERAL OR STATE REGISTRATION EXEMPTIONS IN CONNECTION WITH ANY
RESALE OF THE SHARES.  ACCORDINGLY, THE PURCHASER MAY BE PROHIBITED BY LAW FROM
SELLING OR OTHERWISE TRANSFERRING OR DISPOSING OF THE SHARES AND MAY HAVE TO
BEAR THE ECONOMIC RISK OF HIS INVESTMENT IN NEXTNET FOR AN INDEFINITE PERIOD.

 


(J)            THE PURCHASER, IF OTHER THAN AN INDIVIDUAL, REPRESENTS THAT (A)
THE PURCHASER WAS NOT ORGANIZED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE
SHARES; AND (B) THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION
ON THE PART OF THE PURCHASER, HAS BEEN DULY EXECUTED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF THE PURCHASER, AND IS A LEGAL, VALID, AND BINDING OBLIGATION
OF THE PURCHASER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


(K)           THERE IS NO INVESTMENT BANKER, BROKER, FINDER OR OTHER
INTERMEDIARY WHICH HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT ON BEHALF OF
PURCHASER WHO MIGHT BE ENTITLED

 

3

--------------------------------------------------------------------------------


 


TO ANY FEE OR COMMISSION FROM THE COMPANY UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


(L)            PURCHASER AGREES TO BE BOUND BY THE TRANSFER RESTRICTIONS
DESCRIBED IN SECTION 3.6 OF THE SERIES A PREFERRED STOCK PURCHASE AGREEMENT
DATED AS OF SEPTEMBER 21, 1998 BETWEEN ZAMBA AND NEXTNET.

 


(M)          PURCHASER ACKNOWLEDGES THAT THE PROVISIONS OF THE RIGHT OF FIRST
REFUSAL AGREEMENT DATED AS OF SEPTEMBER 21, 1998 AMONG THE ZAMBA, NEXTNET AND
THE SERIES B PURCHASERS IDENTIFIED THEREIN SHALL CONTINUE TO APPLY TO THE SHARES
HELD BY PURCHASER.

 


(N)           PURCHASER ACKNOWLEDGES THAT HE OR SHE HAS ALREADY RECEIVED A COPY
OF THE  AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT DATED AS OF JULY 10,
2000 AMONG ZAMBA, NEXTNET AND THE INVESTORS AND FOUNDERS IDENTIFIED THEREIN (THE
“INVESTORS’ RIGHTS AGREEMENT”).  PURCHASER UNDERSTANDS THAT, PURSUANT TO THE
TERMS OF THE INVESTORS’ RIGHTS AGREEMENT, THE REGISTRATION RIGHTS DESCRIBED IN
SECTION 1 AND THE RIGHT OF FIRST OFFER DESCRIBED IN SECTION 2.6 THEREOF HAVE NOT
BEEN ASSIGNED TO THE PURCHASER BY ZAMBA.  ACCORDINGLY, THE PURCHASER IS NOT
ENTITLED TO ANY REGISTRATION RIGHTS OR RIGHTS OF FIRST OFFER WITH RESPECT TO THE
PURCHASER’S OWNERSHIP OF THE SHARES.

 


3.             ACCREDITED INVESTOR STATUS.  THE PURCHASER IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) OF REGULATION D OF THE SECURITIES ACT,
BECAUSE THE PURCHASER MEETS AT LEAST ONE OF THE FOLLOWING CRITERIA (PLEASE CHECK
ONE):

 

ý            The Purchaser is a natural person whose individual net worth, or
joint net worth with his or her spouse, exceeds $1,000,000 at the time of the
Purchaser’s purchase; or

 

o            The Purchaser is a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with the
Purchaser’s spouse in excess of $300,000 in each of those years and who
reasonably expects to reach the same income level in the current year; or

 

o            The Purchaser is either (i) a bank as defined in Section 3(a)(2) of
the Securities Act, or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity, any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, (ii) an insurance company as
defined in Section 2(13) of the Securities Act, (iii) an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of such Act, (iv) a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958, or (v) an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which plan fiduciary is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self directed plan, with investment decisions made solely
by persons who are accredited investors; or

 

4

--------------------------------------------------------------------------------


 

o            The Purchaser is a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940; or

 

o            The Purchaser is an organization described in Section 501(c)(3) of
the Internal Revenue Code, a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of $5,000,000; or

 

o            The Purchaser is a director or executive officer of the Company; or

 

o            The Purchaser is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D of the Securities Act; or

 

o            The Purchaser is any entity in which all of the equity owners are
accredited investors.

 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  AS A MATERIAL
INDUCEMENT FOR THE PURCHASER’S PURCHASE OF THE SHARES, THE COMPANY REPRESENTS,
WARRANTS, COVENANTS AND ACKNOWLEDGES TO THE PURCHASER THAT:

 


(A)           THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS
AS NOW BEING CONDUCTED AND PRESENTLY PROPOSED TO BE CONDUCTED.

 


(B)           THE SHARES ARE BEING TRANSFERRED TO THE PURCHASER FREE AND CLEAR
OF ANY LIENS, ENCUMBRANCES OR OTHER RESTRICTIONS, OTHER THAN RESTRICTIONS ON
TRANSFER THAT ARE CONTAINED IN THE ZAMBA PURCHASE AGREEMENT, THE RIGHT OF FIRST
REFUSAL AGREEMENT, THE INVESTORS RIGHTS AGREEMENT, THE VOTING AGREEMENT, ALL OF
WHICH AS THEY MAY BE AMENDED FROM TIME TO TIME, OR ARE OTHERWISE SET FORTH
HEREIN OR IMPOSED BY APPLICABLE SECURITIES LAWS.

 

5

--------------------------------------------------------------------------------


 


5.             MERGER, CONSOLIDATION OR OTHER CHANGE IN CONTROL OF THE COMPANY
OR NEXTNET.

 


(A)           IF THE COMPANY SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO TO
ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE CONTINUING CORPORATION AFTER
SUCH MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR
OTHER CHANGE-IN-CONTROL), OR THE COMPANY SHALL SELL, TRANSFER OR LEASE ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH CASE, THE PURCHASER THEREUPON
(AND THEREAFTER) SHALL CONTINUE TO BE ENTITLED TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL BE ENTITLED TO RECEIVE THE NUMBER OF SHARES DETERMINED IN
ACCORDANCE WITH SECTION 1 ABOVE.

 


(B)           IF NEXTNET SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO
ANOTHER CORPORATION (WHERE NEXTNET IS NOT THE CONTINUING CORPORATION AFTER SUCH
MERGER, CONSOLIDATION OR OTHER CHANGE-IN-CONTROL), OR NEXTNET SHALL SELL,
TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH
CASE, THE PURCHASER THEREUPON (AND THEREAFTER) SHALL BE ENTITLED TO RECEIVE THE
NUMBER OF SHARES (OR THE PROCEEDS RESULTING FROM THE SALE OF SUCH SHARES IN
CONNECTION WITH SUCH MERGER, CONSOLIDATION, OR OTHER CHANGE-IN-CONTROL)
DETERMINED IN ACCORDANCE WITH SECTION 1 ABOVE.

 


6.             INSOLVENCY OR BANKRUPTCY OF THE COMPANY OR NEXTNET.  UPON THE
INSOLVENCY OR BANKRUPTCY (WHETHER VOLUNTARY OR INVOLUNTARY) OF THE COMPANY OR
NEXTNET, OR THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE
COMPANY OR NEXTNET OR ANY SUBSTANTIAL PART OF THE COMPANY’S OR NEXTNET’S
PROPERTY, OR ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF THE COMPANY
OR NEXTNET, THE PURCHASER SHALL BE AN UNSECURED GENERAL CREDITOR OF THE COMPANY
OR NEXTNET, AS APPLICABLE, AND SHALL NOT HAVE ANY SECURITY INTEREST OR OTHER
RIGHTS IN CONNECTION WITH THIS AGREEMENT OR THE SHARES PURCHASED HEREUNDER.

 


7.             MISCELLANEOUS.

 


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE AGAINST THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND ENFORCED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA, EXCEPT WITH RESPECT TO ITS RULES RELATING TO CONFLICTS OF LAWS.

 


(C)           LEGENDS.  THE SHARES ISSUED TO THE PURCHASER PURSUANT TO THIS
AGREEMENT SHALL CONTAIN THE FOLLOWING LEGENDS:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.  ACCORDINGLY, THESE SHARES
MAY NOT BE SOLD, TRANSFERRED OR

 

6

--------------------------------------------------------------------------------


 

OTHERWISE DISPOSED OF WITHOUT (i) AN OPINION OF COUNSEL SATISFACTORY TO ZAMBA
CORPORATION THAT SUCH SALE, TRANSFER OR OTHER DISPOSITION MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS OR (ii) SUCH REGISTRATION.

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT BY AND AMONG THE
COMPANY AND CERTAIN STOCKHOLDERS OF THE COMPANY (A COPY OF WHICH MAY BE OBTAINED
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF SAID VOTING AGREEMENT.

 

THE SALE, PLEADE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN RIGHT OF
FIRST REFUSAL AGREEMENT BY AND BETWEEN THE STOCKHOLDER, THE CORPORATION AND
CERTAIN HOLDERS OF PREFERRED STOCK OF THE CORPORATION.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION

 


(D)           NOTICES.  ALL NOTICES, CONSENTS, REQUESTS, DEMANDS, INSTRUCTIONS
OR OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DEEMED VALIDLY GIVEN, MADE AND SERVED WHEN (A) DELIVERED PERSONALLY, (B) SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, (C) SENT BY REPUTABLE OVERNIGHT
DELIVERY SERVICE, OR (D) SENT BY TELEPHONIC FACSIMILE TRANSMISSION, AND, PENDING
THE DESIGNATION OF ANOTHER ADDRESS, ADDRESSED AS FOLLOWS:

 

If to the Company:

Zamba Corporation

 

3033 Excelsior Blvd., Suite 200

 

Minneapolis, Minnesota 55416

 

Attn:  Chief Financial Officer

 

Fax: (952) 893-3948

 

 

7

--------------------------------------------------------------------------------


 

If to the Purchaser:

 

Fax:

 


(E)           ENTIRE AGREEMENT AND COUNTERPARTS.  THIS AGREEMENT EVIDENCES THE
ENTIRE AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES IN ALL RESPECTS ANY AND ALL PRIOR ORAL OR WRITTEN
AGREEMENTS OR UNDERSTANDINGS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED,
AND NO PROVISIONS HEREOF MAY BE WAIVED, EXCEPT BY WRITTEN INSTRUMENT SIGNED BY
BOTH THE COMPANY AND THE PURCHASER.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AGREEMENT.

 


(F)            THE PURCHASER AND THE COMPANY UNDERSTAND THE MEANING AND LEGAL
CONSEQUENCES OF THE AGREEMENTS, REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.  THE PURCHASER AND THE COMPANY AGREE THAT SUCH AGREEMENTS,
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
AFTER THE EXECUTION HEREOF AND PAYMENT FOR THE SHARES.

 


(G)           ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE SUBSCRIBER’S PURCHASE OF SHARES OR ANY BREACH OF THIS AGREEMENT,
SHALL BE SETTLED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION IN ACCORDANCE WITH ITS SECURITIES ARBITRATION RULES, AND JUDGMENT ON
THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.

 


(H)           HEADINGS.  SECTION HEADINGS USED IN THIS AGREEMENT HAVE NO LEGAL
SIGNIFICANCE AND ARE USED SOLELY FOR CONVENIENCE OF REFERENCE.

 


(I)            EXPENSES.  EACH PARTY SHALL PAY FOR ITS OWN LEGAL, ACCOUNTING AND
OTHER SIMILAR EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT.

 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date set forth in the first

paragraph.

 

THE COMPANY:

 

THE PURCHASER:

 

 

 

ZAMBA CORPORATION

 

 

 

 

 

By:

/s/ Michael H. Carrel

 

 

/s/ Thomas P. Magne

Name:

Michael H. Carrel

 

 

Name: Thomas P. Magne

Title : 

CFO

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------